Citation Nr: 0735848	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for laminectomy with 
discectomy L4/5 and degenerative joint disease with radicular 
pain of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from August 1980 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

A Video Conference hearing was held in February 2007.  A 
transcript of the hearing has been associated with the claim 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  

Service medical records show that the veteran experienced 
back problems in February 1982 when he fell down the stairs 
going to the subway and then one week later he fell down the 
stairs on board the ship.  He had been experiencing four days 
of constant pain.  He was assessed with low back strain.  
Later that same month he sought treatment for back pain as he 
continued to experience pain on movement.  The back was very 
tender upon palpation and he had very good range of motion.  
He was assessed with traumatic injury to the lumbar area of 
the back.  

In May 1983 the veteran sought treatment for low back pan 
after lifting an object.  There was pain upon palpation in 
the coccyx area.  He was assessed with muscle spasm.  
 
A separation physical of July 1984 noted the veteran's spine 
and other musculoskeletal system as normal.  

VA outpatient treatment records of May 1998 note that the 
veteran was diagnosed with degenerative joint disease of the 
L4-L5 and L5-S1 by X-ray in 1997.  

VA outpatient treatment records of April 2000 note that the 
veteran underwent a lumbar disc decompressive surgery.  

VA outpatient treatment records of September 2001 note that 
the veteran injured his back when he rolled over his cement 
truck.  He was assessed with chronic back pain, recent 
degenerative disc disease exacerbation improving with 
physical therapy.   
 
A VA lumbar spine MRI of February 2006 notes an impression of 
right lateral disc herniation at L5-S1 with encroachment upon 
the existing nerve root; and advanced changes of degenerative 
disc disease at L4-L5 with enhancing tissue in the ventral 
and lateral aspects of the canal consistent with 
postoperative scar formation.  

At the Video Conference hearing of February 2007 the veteran 
testified that he had been experiencing back pain since 
service for which he treated himself with physical therapy.  
He further testified that he took Tylenol for the pain.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has been diagnosed 
with degenerative joint disease of the back and degenertive 
disc disease.  Furthermore, service medical records show that 
the veteran sought treatment for back complaints while in 
service.  At the Video Conference hearing the veteran 
testified that he has been experiencing back pain since 
service for which he treated himself with physical therapy.  
The Board notes that the veteran has not undergone a VA 
examination to determine the etiology of his back disability.  
Therefore, a medical examination is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of all current back 
pathology.  The claims folder must be made 
available to the examiner for review of the 
case.  All indicated tests and studies are 
to be performed.  All findings should be 
reported in detail.  Complete diagnoses 
should be provided.  

Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the any current back disability is 
due to the veteran's back injuries 
(complaints) while in service.  It is 
requested that the examiner include the 
reasoning.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



